Citation Nr: 0018437	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  00-11 189	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.

FINDINGS OF FACT

1.  The Board entered a final decision on the issue of 
entitlement to service connection for spondylolisthesis on 
February 4, 1997; a notice of disagreement was received by VA 
after November 18, 1988; and the veteran retained an attorney 
in July 1997, within one year of the date of the Board's 
decision.

2.  On July 17, 1997, the veteran and his attorney entered 
into a contingent attorney fee agreement, which provided that 
20 percent of past-due benefits were to be paid by the VA to 
the veteran's attorney.

3.  A September 1999 RO decision granted service connection 
for spondylolisthesis, L5-S1, status post laminectomy, 
evaluated as 60 percent disabling, effective from March 30, 
1992.

4.  An April 2000 RO decision granted entitlement to a total 
disability rating due to individual employability (TDIU), 
effective from March 30, 1992.

5.  The issue of entitlement to TDIU was reasonably raised by 
the evidence of record at the time of the veteran's March 
1992 claim for entitlement to service connection for 
spondylolisthesis, and entitlement to TDIU was an underlying 
issue in the Board's February 1997 decision finding that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for 
spondylolisthesis.

CONCLUSION OF LAW

The requirements for payment of attorney fees from past-due 
benefits by the VA pursuant to the terms of the July 17, 
1997, attorney fee agreement, for the receipt of compensation 
for TDIU, for the period of time between March 30, 1992, and 
April 12, 2000, have been met.  38 U.S.C.A. § 5904 (West 1991 
& Supp. 1999); 38 C.F.R. § 20.609 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA from past-due benefits requires: (1) A final 
decision promulgated by the Board, (2) a notice of 
disagreement pertaining to that decision dated on or after 
November 18, 1988, and (3) the retention of counsel not later 
than one year after the date of the Board's decision.  See 38 
U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).

In this case, the Board issued a decision on February 4, 
1997, finding that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for spondylolisthesis which had been denied in a 
1989 rating decision.  Thereafter, the veteran and his 
attorney entered into an attorney fee agreement to represent 
the veteran in his claim for VA benefits denied in the 
February 1997 Board decision.  The veteran appealed the 
denial of this claim to the United States Court of Appeals 
for Veterans Claims (Court).  The attorney fee agreement 
called for the attorney to be paid on a contingent basis 20 
percent of any past-due benefits directly by the VA.

In September 1998, the Court issued a Memorandum Decision 
reversing the Board decision on the issue of whether new and 
material evidence had been received to reopen the claim for a 
back disorder and remanding the case to the Board for de novo 
review of the issue of service connection for a low back 
disorder on the merits.  In March 1999, the Board issued a 
decision remanding the case to the RO for development 
consistent with the Court decision.  Based on the submission 
of additional evidence and additional examination of the 
veteran, the RO granted service connection for 
spondylolisthesis, L5-S1, status post laminectomy in a 
September 28, 1999, rating action, and assigned a 60 percent 
evaluation, effective from March 30, 1992.

A note in the September 1999 rating action indicated that a 
VA Form 21-8940 (Veteran's Application For Increased 
Compensation Based on Unemployability) was to be sent to the 
veteran in an effort to "solicit a claim for individual 
employability."  The RO sent a VA Form 21-8940 to the 
veteran, and the veteran's VA Form 21-8940 was received at 
the RO on October 29, 1999.  The veteran referenced his 
service-connected low back disability as his only disabling 
impairment in the TDIU application.  On April 12, 2000, the 
RO issued a decision granting TDIU, effective March 30, 1992.

The April 2000 rating decision resulted in past-due benefits 
being payable to the veteran for the period of time between 
March 30, 1992 and April 12, 2000.  A May 12, 2000 letter to 
the veteran and his attorney indicated that maximum past due 
benefits payable to the veteran had been computed at 
$101,080, and that $20,216, 20 percent of the past due 
benefits, had been withheld as representing the maximum 
attorney fee.  In her May 22, 2000 letter, the veteran's 
attorney states that she should be awarded attorney fees for 
the grant of TDIU in this case because the TDIU award was 
inchoate with the claim for service connection for the 
veteran's spondylolisthesis.

The Board observes that in the case of In re Fee Agreement of 
Mason, 13 Vet. App. 79 (1999), the Court stated as follows:

Because the issue of eligibility for TDIU 
does not become relevant until after 
service connection is granted, the issue, 
if previously raised, is inchoate and 
would remain as an underlying issue until 
a final decision on the question of 
service connection is issued. Eligibility 
for direct payment of attorney fees would 
depend on whether the claim underlying 
the appeal to this Court included the 
TDIU issue. If eligibility for a TDIU 
rating was reasonably raised by the 
evidence of record as part of the 
underlying claim for disability 
compensation before VA, then the TDIU 
rating is part of the "initial rating" 
and, pursuant to 38 C.F.R. § 
20.609(h)(3)(i), the appellant would be 
entitled to payment by the Secretary of 
20% of such award.

In re Mason, 13 Vet. App. at 87.

Accordingly, the Board must determine whether the issue of 
TDIU was reasonably raised by the evidence at the time of the 
veteran's claim of entitlement to service connection for a 
low back disability in March 1992.

The Board observes that the evidence of record at that time 
included records from the Social Security Administration 
relating to the veteran's low back condition.  The record 
also contains medical findings indicating that the veteran's 
back condition placed severe restrictions upon his ability to 
lift objects and perform work functions, and medical evidence 
that he was totally disabled due to his back disability.  
Moreover, the Board notes that the RO assigned March 30, 
1992, as the effective date for the grant of TDIU, the same 
effective date (service connection) that was assigned for the 
veteran's low back disability.  The Board notes that the 
Court has indicated that such a situation "implies" that a 
claim for TDIU was reasonably raised.  In re Mason, 13 Vet. 
App. at 87.  Additionally, the Board observes that the April 
2000 rating decision noted that the veteran's low back 
disability was "the main medical condition," and further 
observed that "the back condition would likely preclude 
employment."

Based on the foregoing, the Board finds that the issue of 
TDIU was reasonably raised by the evidence at the time of the 
veteran's claim of entitlement to service connection for a 
low back disability in March 1992, and entitlement to TDIU 
was an underlying issue in the Board's February 1997 decision 
finding that new and material evidence had not been submitted 
to reopen the claim of entitlement to service connection for 
spondylolisthesis.  Consequently, the Board concludes that 
the requirements of 38 U.S.C.A. § 5904(d) and 38 C.F.R. 
§ 20.609(h), for payment of the attorney's fee by VA from 
past-due benefits relating to the grant of TDIU, are met.

The Board finds that the July 17, 1997, attorney fee 
agreement satisfied the eligibility requirements under 38 
U.S.C.A. § 5904(c) and 38 C.F.R. § 20.609(c).  The record 
includes a final decision promulgated by the Board, a notice 
of disagreement pertaining to that decision dated in August 
1993, thus after November 18, 1988, and documentation 
reflecting the retention of counsel within one year of the 
Board's decision.  Accordingly, the regulatory requirements 
have been met because the total fee (excluding expenses) 
required in the agreement does not exceed 20 percent of the 
total amount of past-due benefits awarded, the amount of the 
fee is contingent on whether the claim is resolved in a 
manner favorable to the veteran, and, as reflected in the 
RO's May 2000 letter, the award of past-due benefits resulted 
in a cash payment to the veteran from which a fee may be 
deducted.  See 38 C.F.R. § 20.609(h)(1).

Under the law, the Board may order a reduction in the fee 
called for in the agreement if the Board finds that the fee 
is excessive or unreasonable.  The Board notes that under 38 
C.F.R. § 20.609(f), fees that total no more than 20 percent 
of any past-due benefits awarded will be presumed to be 
reasonable.  The Board concludes that the fee agreed to in 
the fee agreement involved in this case is neither excessive 
nor unreasonable and is presumed to be reasonable.  See 
Matter of the Fee Agreement of Vernon, 8 Vet. App. 457, 459 
(1996).

In this case, the proper amount of the past-due benefits is 
the lump sum payment representing the total amount of 
recurring cash payments, stemming from the issue of TDIU, 
only, that accrued between the effective date of the award, 
i.e., March 30, 1992, and the date of the grant of the 
benefit by the RO, i.e., April 12, 2000.  Thus, the attorney 
is entitled to payment of 20 percent of the amount of the 
award for TDIU accrued between those two dates.  See 38 
C.F.R. § 20.609(h)(3)(i) (1999).  Payment of monetary 
benefits based, as here, on an award of TDIU may not be made 
for any period prior to the first day of the calendar month 
following the month in which the award became effective.  See 
38 U.S.C.A. § 5111(a) (West 1991); 38 C.F.R. § 3.31 (1999).  
As such, the actual payment of monetary benefits was 
effective from April 1, 1992, as the veteran and his attorney 
were advised by the previously noted correspondence from the 
RO.

ORDER

Eligibility for payment directly by VA to the veteran's 
attorney is established, and the attorney should be paid 20 
percent of the veteran's past-due benefits awarded the 
veteran solely for the grant of TDIU, from the effective date 
of March 30, 1992, to April 12, 2000.




		
S. L. KENNEDY
Member, Board of Veterans' Appeals


 


